Exhibit 16.1 [Letterhead of PricewaterhouseCoopers LLP] February 28, 2011 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Commissioners: We have read the statements made by PPL Corporation(copy attached), which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K/A of PPL Corporationdated November 1, 2010.We agree with the statements concerning our Firm in such Form 8-K. Very truly yours, /s/ PRICEWATERHOUSECOOPERS LLP PricewaterhouseCoopers LLP
